Motion by the respondent on appeals from a judgment of the Supreme Court, Westchester County, entered February 24, 2006, and two orders of the same court entered July 6, 2006 and December 5, 2006, respectively, which were determined by decision and order of this Court dated May 20, 2008 (51 AD3d 879 [2008]), in effect, to amend the decision and order of this Court by deleting the provision awarding costs to the appellants. Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is Ordered that the motion is granted; and it is further, Ordered that the decision and order of this Court dated May 20, 2008 is amended by: (1) deleting the fourth decretal paragraph thereof; (2) adding to the first decretal paragraph thereof, after the words “on the law” the following: “without costs or disbursements,”; (3) adding to the second decretal paragraph thereof, after the words “affirmed insofar as appealed from,” the following: “without costs or disbursements,”; and (4) adding to the third decretal paragraph thereof, after the words “dismissed as academic,” the following: “without costs or disbursements.” Spolzino, J.E, Ritter, Miller and Dickerson, JJ., concur.